Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 8/18/22 is acknowledged. Applicant elected species (1), directed to claims 1-12 and 25 without traverse. Claims 13-14 and 26-35 are hereby withdrawn as drawn to non-elected invention.
 	In response to applicant’s request to rejoin claim 26 with the elected species, the examiner respectfully disagrees because said claim appears to be “a method nested in another method” and the way the gas stream in claim 1 is prepared  has no impact on the patentability of this invention. Hence, claim 26 remains withdrawn as stated previously.
				DETAILED ACTION
Claims 1-12 and 25 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and its dependent claims 2-12 and 25), it  is unclear up to how many reactors and microorganisms are utilized. This is because the phrase “one or more” in parts (b-c) is open ended.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, the term “and/or” is repeated twice while there is also a term “or” in line 4 of claim 5, and all that ambiguity is combined with a Markush language. Therefore, the metes and bounds of said claim is undefined.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 recite the limitation “ a vent gas”.  There is insufficient antecedent basis for this limitation in the claim 1, as said claim does not mention any “vent gas”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 25 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Conrado et al., “Conrado” (US2019/0078121, 3/2019, see also its corresponding US patent No. 10,808,263 just for your information) or, in the alternative, under 35 U.S.C. 103 as obvious over Conrado.
Please note that for this rejection, the patent publication of Conrado is used for citing relevant text as following:
Conrado teaches about a process for producing one or more fermentation products in a multi-stage process including at least one bioreactor, wherein the bioreactor receives the C1-containing gaseous substrate (i.e. gas stream) optionally containing reduced amount of hydrogen (see abstract) and the inoculum. According to Conrado, reduction of hydrogen amount in CO containing gaseous substrate allows for increased stability and product selectivity. 
In [0054], Conrado teaches that the bioreactor may comprise multiple reactors either in parallel or in series and in an embodiment, the bioreactor is configured as a “production reactor” where most of fermentation products are manufactured. In [0015], Conrado discloses that the C-1 fixing microorganisms used in its process may be from the genus Morella, Clostridium (specifically C. Autoehatnogenum  species) and oxobacter etc. 
In [0088], pressure swing adsorption process is disclosed to be utilized for hydrogen separation of its gaseous substrate (i.e. its gas stream).
In [0026], said publication mentions that its gaseous substrate (gas stream) may be from an industrial source selected from the group consisting of carbohydrate fermentation, gas fermentation, cement making, pulp and paper making, steel making, oil refining and associated processes, petrochemical production,  anaerobic or aerobic digestion, synthesis gas, natural gas extraction, oil extraction, metallurgical processes, for production and/or refinement of aluminum, copper, and/or ferroalloys, geological reservoirs, and catalytic processes etc.
In [102] and figure 3, Conrado teaches that its process may include multiple gas shift processes and/or multiple hydrogen removal processes. He further teaches that its gas stream may first be passed to a  methane reforming processes and/or to a water shift process to convert methane to a syngas stream comprising CO and hydrogen.  According to said publication, syngas is fed  to one or more hydrogen removal processes to separate a portion of the hydrogen, inherently resulting in gas streams including  hydrogen reduced syngas , which may then be passed to one or more further hydrogen removal processes and the latter stream (which after many rounds of hydrogen removal will be inherently hydrogen depleted) may be sent to the bioreactor for fermentation. In said paragraph, it is taught that in various instances, the bioreactor receives the gaseous substrate and produces one or more fermentation products (obviously in parallel or in series mentioned previously). As applicant appreciates, depending on how many hydrogen removal steps conducted, some reactors will have higher hydrogen concentration in the gas stream (and will therefore inherently use hydrogen-rich gas stream) than other reactors, which will utilize hydrogen-depleted gas stream and subsequently each reactor will produce a different fermentation product. Further, in [0102, 00104-0105] of said publication, it is disclosed that the tail gas (which is assumed to be “vent gas”, see 112 rejection above) from the bioreactor may be returned (i.e. recycled) to the reforming process and once again, depending on how many times the hydrogen removal is performed on the gas stream (now comprising  the recycled stream), some gaseous feeds will be hydrogen-rich relative to others which will be hydrogen depleted to be used by multiple reactors to produce different fermentation products in parallel (or in series).
In [0027], Conrado mentions that its process preferably produces at least one or more of products selected from the groups consisting of ethanol, acetate, 2,3-butanediol etc.
Hence, it is believed that the teachings of Conrado as a whole, anticipate this invention or in the least render this invention obvious.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651